447 F.Supp.2d 1376 (2006)
In re SEROQUEL PRODUCTS LIABILITY LITIGATION
No. MDL-1769.
Judicial Panel on Multidistrict Litigation.
July 6, 2006.
*1377 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of 92 actions pending in the Northern District of California, seventeen actions in the Southern District of Illinois, two actions in the Western District of Louisiana, and one action each in the Western District of Missouri, District of New Jersey, and Eastern District of Texas, as listed on the attached Schedules A, B and C.[1] Before the Panel are two motions, pursuant to 28 U.S.C. § 1407, that taken together seek centralization for coordinated or consolidated pretrial proceedings of 114 actions.[2] Plaintiff *1378 in one Southern District of Illinois action moves the Panel for coordinated or consolidated pretrial proceedings in the Southern District of Illinois. Plaintiffs in the two Western District of Louisiana actions move the Panel for centralization under Section 1407 in the Western District of Louisiana. Also, in the event the Panel grants the motions for transfer, defendants Janssen, L.P., and its parent company Johnson & Johnson (collectively Janssen) and Eli Lilly and Co. (Lilly) ask the Panel to separate and simultaneously remand the claims against these defendants to their respective transferor courts at the time of transfer. Plaintiffs in the District of New Jersey action oppose any separation and remand of the claims in their action.
Defendants AstraZeneca LP and AstraZeneca Pharmaceuticals LP (AstraZeneca) oppose the motions for transfer. If the Panel grants the motions over their objections, then these defendants request that the Panel assign the litigation to an experienced jurist with strong case management skills and to a district that has the resources to handle a large caseload and that is convenient to cross-country transportation. AstraZeneca suggests the Middle District of Florida and the Northern District of Illinois as districts that meet this criteria. Should the Panel grant the motions for transfer, AstraZeneca also supports separation and remand under Section 1407 of the claims against the other pharmaceutical defendants.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation listed on Schedules A and B involve common questions of fact, and that their centralization under Section 1407 in the Middle District of Florida will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions are brought by persons allegedly injured by AstraZeneca's Seroquel, an atypical antipsychotic medication that allegedly can cause diabetes and related disorders. Common factual questions for the actions in this docket concern, inter alia, i) the development, testing, manufacturing and marketing of Seroquel, and ii) the defendants' knowledge concerning the drug's possible adverse effects. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary. The Panel is persuaded, however, that claims involving prescription drugs other than Seroquel do not share sufficient questions of fact with claims relating to Seroquel to warrant inclusion of the former claims in MDL-1769 proceedings.
Much of AstraZeneca's objection to centralization is rooted in the concern that the creation of multidistrict proceedings pursuant to Section 1407 encourages the filing of numerous actions with little or no merit. AstraZeneca argues, among other things, that the pending actions are in a limited number of federal districts, which are capable of managing Seroquel litigation without multidistrict proceedings. AstraZeneca points to earlier actions in federal court involving Seroquel, which were dismissed prior to the completion of pretrial proceedings. These arguments are not persuasive.
If the Panel were to adopt the defendants' concept . . . many of the judges assigned to the various actions would be required to needlessly replicate other judges' work on such matters as . . . rulings on motions to dismiss, and so forth. . . . We conclude that such an approach would defeat the very purposes leading to the enactment of Section 1407.
*1379 In re Propulsid Products Liability Litigation, 2000 U.S. Dist. LEXIS 11651, MDL-1355, at *3-4 (J.P.M.L. Aug. 7, 2000). The response to such concerns more properly inheres in assigning all related actions to one judge committed to disposing of spurious claims quickly.
The Panel further finds that centralization of the actions listed on Schedule C would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation at this time. Plaintiffs in these actions have dismissed their claims against AstraZeneca, leaving claims brought solely against other pharmaceutical companies relating to prescription medications other than Seroquel. The remaining claims do not share sufficient questions of fact with the claims against AstraZeneca in the other actions to warrant inclusion in the MDL-1769 proceedings.
We are persuaded that the Middle District of Florida is an appropriate transferee forum for this litigation. Centralization in this forum permits the Panel to effect the Section 1407 assignment to a transferee judge with prior experience overseeing Seroquel litigation who can steer this litigation on a steady and expeditious course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedules A and B are transferred to the Middle District of Florida and, with the consent of that court, assigned to the Honorable Anne C. Conway for coordinated or consolidated pretrial proceedings.
IT IS FURTHER ORDERED that claims against Janssen and Lilly in the actions listed on Schedule B are simultaneously separated and remanded to their respective transferor courts.
IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1407, transfer is denied with respect to the actions listed on Schedule C.[3]

SCHEDULE A
MDL-1 769In re Seroquel Products Liability Litigation
Northern District of California

Lamont Belpuliti v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-550

John Baytos v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-556

Shelley Powell, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-557

Debra Boyer v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-559

Lori Carroll et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-562

Eddi Glover v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-564

Kathleen McAllister v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-568

Michael Hawkins v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-569

Dawn Burgess v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-573

Edward Sulkowski v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-586

Sharie Walker v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-587

*1380 Carole McIntyre v. AstraZeneca Pharmaceuticals, LP, et al., CA. No. 3:06-589

James Frederick, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-590

Laurel Morris v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-592 Deborah Collier v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-599

Julia Boatwright v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-602

Summerstorm Weaver v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-604

Gregory Simmons v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-622

Anita Buchanan v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-623

Mary Popp v. AstraZeneca Pharmaceutical, LP, et al., C.A. No. 3:06-624

Dianne Mack v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-627

David Mozingo v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-628

Terri Lockhart, etc. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-644

Katherene Hopkins-Hyche, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-645

Kelly Truelove v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-651

John Masterson v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-657

Betty Evans v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-669

Jeffrey Boal v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-548

Dawn Bellman, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-552

La Monte Lear v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-571

Glenn Biskup. et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-574

Jonathan Sullivan v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-600

Betty Reed v. AstraZeneca Pharmaceutical, LP, et al., C.A. No. 4:06-647
Southern District of Illinois

Norma Woll, et al. v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-57

Kevin Sanders v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-67

Sylvia Spencer v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-68

Judy Price v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-69

Pamela McCraney-Buzick v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-70

Willie Palmer v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-71

Roma Wilkens v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-72

Cynthia Andrews v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-85

Michael Crawford v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-96

Sharon Nelson v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-97

Betty Woodson v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-98

Kenneth Fowler v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-110

Carol Jenkins v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-111

Dorothy Soucy v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-122

*1381 Larry Williams v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-423

Charlene Smith, et al. v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-124

Anthony Ciaramitaro, et al. v. AstraZeneca Pharmaceuticals, LP, C.A. No. 3:06-125
Western District of Louisiana

Linda Mae Sonnier v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 6:05-1022

Frederic Charles Becker v. AstraZeneca Pharmaceuticals, LP, C.A. No. 6:06-6
Western District of Missouri

Julie Skiles, et al. v. Devon French, M.D., et al., C.A. No. 4:06-28
Eastern District of Texas

Loretha Jones, et al. v. AstraZeneca Pharmaceuticals, LP, C.A. No. 5:06-18

SCHEDULE B
MDL-1769In re Seroquel Products Liability Litigation
Northern District of California

Joy Orie v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-542

Michelle Massey, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-544

Mark Bobal v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-547

Jerry Bradley, Sr., et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-549

John Heigl v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-551

Barbara Dortch v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-555

Ned Godfrey v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-565

Ethel Harkins v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-566

Elsie Rosales v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-567

Shirley Goldsmith v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-570

Marjorie Hess v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-572

Barry Derosky, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-577

Gail Gringel v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-578

Leona Cardwell v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-582

Sandra Chathams v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-585

Lisa Peat, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C,A. No. 3:06-591

Lucas Webb v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-598

William Kasperson v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-611

Cheryl Levy v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-613

Jennifer Bosaw, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-618

Kenneth King v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-620

William O'Hosky v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-625

Samantha Gangidine v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-643

Loraine Clements v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-655

*1382 Donna Ali v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-658

Larry Adams, Jr. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-660

Lori Robinson v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-663

Dennis Porter v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-668

Sharon Tenney, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-541

Laura Faulk, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-553

Mary Geones, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-580

Donna Linderman v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-614

Raymond Weldon v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-615

Quincy Alderson v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-621

Clinton Spung v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-626

Nichol Ledbetter v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-642

Winifred Thomas v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-659
District of New Jersey

Carlos Diciolla, et al. v. Johnson & Johnson Co., et al., C.A. No. 2:05-4570

SCHEDULE C
MDL-1 769In re Seroquel Products Liability Litigation
Northern District of California

John Jones v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-546

Casey Jones, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-554

Tracy Martin v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-560

James Miller, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-563

Emanuel Johnson, Jr., et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-576

Cheryl Cole, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-581

Marisa Castillo v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-583

Steven Carr v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-584

Herman McAfee v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-593

Andre Senay v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-594 Amesha Throne v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-595

Faith McConnell v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-596

Patti Cato, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-597

Wendy Melebeck v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-605

Cynthia Crockett v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-607

*1383 James Martin v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-617

Rodney Davis v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-619

Dorothy McGee, et al. v. AstraZeneca Pharmaceutical, LP, et al., C.A. No. 3:06-641

Lori Brendgard v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-603

Debra Gaines v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-612

Jeanette Severi v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-616

Corde Williams v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-656

SCHEDULE D
MDL-1769In re Seroquel Products Liability Litigation
Northern District of California

Kenneth Calkin, et al. v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-540

Todd Fletcher v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-579

Nancy Burger v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-588

Ramon Fernandez v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-601

Angela DiMatteo v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-650

Judy DePastino v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 3:06-664

Betty Anderson v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-648

Brenda McCulley v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 4:06-649
District of New Jersey

James Kane v. AstraZeneca Pharmaceuticals, LP, et al., C.A. No. 2:05-4558
NOTES
[1]  The Panel has been notified of over 120 related actions pending in multiple federal districts. In light of the Panel's disposition of this docket, these actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Eight additional Northern District of California actions and one additional District of New Jersey action listed on Schedule D were encompassed by the motions, but have been closed in their respective districts; accordingly, the question of transfer of these actions is now moot.
[3]  With respect to the actions on Schedules B and C, the Panel plans to issue conditional transfer orders embracing claims involving Zyprexa to MDL-1596In re Zyprexa Products Liability Litigation. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. at 435-36.